Title: To Thomas Jefferson from Tobias Lear, 5 March 1792
From: Lear, Tobias
To: Jefferson, Thomas


          
            Dear Sir
            Monday Evening 5t March .92
          
          Upon submitting the enclosed note from Mr. Bache to the President, he desired I would send it to you, that if you thought it right for him to be furnished with the letter wh. he requests it might be done.—Should you determine in the affirmative and not have a copy of the translation at hand, I will have a copy of the one left with the President, sent to Mr. B.
          The President has been informed that upon receiving the translation of the letter today in the Ho. of Representatives, a motion was made for a committee to be appointed to draft an Answer; but was dropped at that time, upon a suggestion that it might be improper for the Ho. to take it up, as it wd. undoubtedly be answered by the President.—This motion was founded upon the letter’s being directed To the United States of N.A.—The President wishes you would look at the cover of the letter and see what the direction is there.
          The Person who brought Mr. B.’s note to me is the bearer of this to you. Thus if you should judge it proper to furnish him with a copy  of the letter he might take it with him.—With true respect & perfect esteem I am Dear Sir yr mos Ob. Sert,
          
            Tobias Lear.
          
        